 JEFFERSON MILLS, DIVISION OF KAHN AND FELDMAN, INC.385'labor organization,except to the extent that this right may be affected by an agree-ment requiring membership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act.WARREN PETROLEUM CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Jefferson Mills, Division of Kahn and Feldman,Inc.'andTex-tileWorkers Union of America,AFL-CIO,Petitioner.CaseNo. 5-RC-92358.April 11, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lawrence S. Wescott,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].Upon the entire record in this case, the Board finds:1.The Employer's plant is located at Pula-ski, Virginia, where it isengaged in processing raw nylon yarn. In 1957 the Employerprocessed raw nylon yarn valued at an amount in excess of $1,000,000fordomestic and foreign customers.During this period, theEmployer's services to foreign customers were valued in excess of$50,000.During the same period, the Employer processed yarnintended for foreign export for the Martinsville, Virginia, plant ofE. I. du Pont de Nemours & Company, which services were valuedat an amount in excess of $100,000.Upon the entire record, we findthat the Employer is engaged in commerce within the meaning of theAct and that it will effectuate the purposes of the Act to assert juris-diction over the Employer.3The Employer's motion to dismiss oncommerce grounds is accordingly denied.2.The labor organization involved claims to represent certainemployees of the Employer.1 The name of the Employer appears as corrected by a stipulation of the parties receivedsince the hearing and hereby made a part of the record in the case.G TheEmployer's challenge to the adequacy of the Petitioner's showing of interest isrejected, for it is well established that the sufficiency of a petitioner's showing of interestis a question for administrative determination, not subject to attack. SeeNephiProcess--ing Plant,Inc ,107 NLRB 647.3Jonesboro Gratin Drying Cooperative,110 NLRB 481.120 NLRB No. 67.483142-59-vol. 120--26 386DECISIONSOF NATIONALLABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a production and maintenance unit at theEmployer's Pulaski, Virginia, plant, which has no history of bargain-ing.The parties are in agreement as to the composition of the unit,except that the Petitioner, contrary to the Employer, would includeconing supervisors and the supervisor of oilers, and would excludeproduction control laboratory employees, cafeteria employees, andshipping and receiving employees.The Petitioner would alsoexclude the reasearch laboratory employee, as to whom the Employertakes no position.Production control laboratory employees perform routine tests tomeasure the coating on yarn by chemicals and by boiling extraction.They work under the direction of the laboratory supervisor in a roomadjoining the production floor, and spend 1 to 11/2 hours a day on theproduction floor.None of the four employees in this category hasmore than a high school education and only a week's training is neces-sary to learn the job.These employees enjoy, the same privileges asthe production and maintenance employees.Contrary to the Peti-tioner,we find that they are not technical, confidential, or.profes-sional employees and that the nature of their work allies them withemployees in the unit.4Accordingly, we include them.-The research laboratory employee handles customers' complaintsand assists the- laboratory supervisor in making tests on yarnreturned by customers as defective.It does not appear that his dutiesare of a technical nature or that they qualify him as a confidentialemployee within the meaning of Board decisions.'We shall includehim.'The seven cafeteria employees work in the cafeteria, where theyprepare and serve food to employees. They are hourly paid and havethe same benefits as production and maintenance employees. In ac-cordance with Board policy, we shall include the cafeteria employeesin the unit.'There are 4 shipping and receiving employees, 3 of whom receive,store, and inventory raw yarn. These 3 employees spend 35 to 40 per-cent of their time in the plant, and the rest of their time working inthe warehouse and driving a truck between the plant and the ware-house, which are 2 blocks apart.The other shipping and receivingemployee spends 2 to 3 hours a day driving a truck for the purpose ofrunning errands and making deliveries to customers within a 40- to4Goodyear Clearwater Mill#3, 116 NLRB 1768, 1770;The B. F. GoodrichCompany,115 NLRB 722;Gates Engineering Company,115 NLRB 1528, 1532.5 Goodyear Clearwater Mill##3, ibid.;The B F. Goodrich Company, supra.6 Prairie Farms Creamery of Bloomington,116 NLRB 1237.7Murray Ohio ManufacturingCo., 118 NLRB 1027. , JEFFERSON MILLS, DIVISION OF KAHN AND FELDMAN, INC.38750-mile radius of the plant.He spends the rest of his time makingboxes in the shipping department.We find these employees have in-terests in common with employees in the unit, and we shall includethem.'The coning supervisors, of whom there are three, perform inspec-tion duties to insure that the yarn satisfied the requisite standards.If defects in the yarn are found by the coning supervisor to be a resultof the fault 'of the operator, he takes away the operator's pay creditsfor the defective yarn produced.When the operator or machine fixerexcepts to the coning supervisor's decision fixing responsibility for adefective lot, the coning supervisor attempts to settle the grievance; ifunsuccessful, he submits-the dispute to the area supervisor.Whenjobs requiring extra care, such as experimental lots,' are received,which appears to happen at least on a weekly basis, it is the coningsupervisors' responsibility to see to it that qualified operators handlethe job.Nine out of ten recommendations made by him in this con-nection are followed by the Employer.The coning supervisors alsoassist the supervisor in assigning operators to machines at the begin-ning of a shift, and they are "instrumental" in effecting discharges.The Employer considers the coning supervisors' job as a,trainingground for the area- supervisor's position, and the coning supervisorssubstitute for the area supervisor in the latter's absence.Coningsupervisors receive vacation and bonus benefits not available to pro-duction employees.Upon the entire record, we shall exclude theconing supervisors as-supervisors under the Act.The supervisor of oilers maintains and fixes coning machines.Healso assigns work to employees in his area and can effectively recom-mend the hiring and discharge of employees.Under all the circum-stances, we find that the supervisor of oilers is a supervisor within themeaning of the Act, and shall exclude him.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act:All production and maintenance employees of the Employer at itssynthetic yarn processing plant at Pulaski, Virginia, including pro-duction control laboratory employees, the, research laboratory em-ployee, cafeteria workers, shipping and receiving employees, and thesizemaker, but excluding office clerical employees, guards, watchmen,professional employees, coning supervisors, the supervisor of oilers,crew chief of area A, crew chief in charge of erection, and all othersupervisors as defined in the Act.5.The parties are in dispute as to the voting eligibility of certainemployees.The Employer contends that the employees in question8Humble Oil and Refining Company,115 NLRB1485, 1492-93. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave been permanently terminated, and are ineligible to vote, whereasthe Petitioner claims that they are in temporary layoff status, andeligible to vote.Early in September 1957 the Employer laid off about 70 employeesbecause of lack of work. ,On October 15 the 55 employees in thisgroup who had not yet been recalled were notified by the Employerthat it had changed their status from "lay-off due to lack of work"to "terminated due to lack of work." Between October 15 and No-vember 9, the Employer laid off for business reasons about 80 moreemployees, each of whom was told that he was being terminated. All135 employees thus terminated were told that their insurance coveragewas being terminated and that they should seek other employment.On November 11 six employees on leave of absence were notified bythe Employer that, because of business considerations, their statuswas being changed from "leave of absence" to "terminated."TheEmployer suggested to them also that they look for other work.It appears that the 146 employees in issue will be offered work,should additional hiring become necessary, before new employees arehired.However, the testimony at the hearing does not indicate.thatthese employees have a reasonable expectancy of further employmentwith the Employer in the near future.Upon the entire record, wefind that the 146 employees have been permanently terminated andare ineligible to vote in the election directed herein."[Text of Direction of Election omitted from publication.]-Forman Distsliers Corporation,118 NLR]3 454;National Foundry Company ofNew York,Inc.,112 NLRB 1214;United States Rubber Company/,86 NLRB 338.Retail Associates,Inc., PetitionerandRetail Clerks InternationalAssociation,Locals Nos. 128 and 633, AFL-CIO.Cabe No. 8-RM185.April 11,1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Edward A. Grupp,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.On March 28, 1958, the Board granted the request of Retail ClerksInternational Association, Locals Nos. 128 and 633, AFL-CIO, here-inafter referred to as the Union, for oral argument.On April 8, 1958,the Board heard ,oral argument in which Retail Associates, Inc.,hereinafter referred to as the Association, and the Union participated.120 NLRB No. 06.